Case: 12-5129   Document: 36    Page: 1   Filed: 10/18/2012




          NOTE: This order is nonprecedential.


   Wniteb $>tates {[ourt of ~peaIs
       for tbe jfeberaI {[ircuit

         DISTRIBUTED SOLUTIONS, INC.,
                Plaintiff-Appellant,

                           v.
                  UNITED STATES,
                  Defendant-Appellee,

                          AND

   COMPUSEARCH SOFTWARE SYSTEMS, INC.,
            Defendant-Appellee.




                       2012-5129


Appeal from the United States Court of Federal Claims in
      case no. 12-CV-274, Judge George W. Miller.


                     ON MOTION


                      ORDER
Case: 12-5129       Document: 36      Page: 2   Filed: 10/18/2012




DISTRIBUTED SOLUTIONS, INC. V. US                            2

    Upon consideration of Distributed Solutions, Inc.'s
unopposed motion for leave to file its initial brief out of
time,

      IT Is ORDERED THAT:

      (1) The motion is granted.

      (2) The brief is accepted for filing.


                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk

s23